internal_revenue_service number release date index number --------------------- ----------------------------------------- --------------------- --------------------------------- in re ----------------------------------------- --------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-160603-04 date date ---------------------------------------------------------- -------------------------------------------------- -- --- ------------ legend company x --------------------------------------------------------------------- parent --------------------------------------------------------------------- state z l m n o p q r s t u v -------- ------ ------ ----- ---- --- --- --- -- -- ---- ------ ------ plr-160603-04 w x y z dear ------------ representative requesting a ruling concerning the treatment under sec_7702 of the internal_revenue_code of certain life_insurance policies issued by company x facts z and is subject_to tax under sec_801 company x joins in the filing of a consolidated life non-life federal_income_tax return with parent and other includible affiliates on a calendar_year basis company x issued certain individual non-participating flexible premium life_insurance policies the contracts all contracts were issued after date company x is a stock_life_insurance_company organized under the laws of state this is in reply to your letter of date submitted by your authorized each contract provides for the payment of certain premiums the amount or frequency of which may be changed by the owner subject_to certain restrictions certain charges charges are assessed against the premiums_paid for each contract charges are expressed as a percentage of premiums_paid for the contract and are assessed to cover applicable state and local_taxes the federal tax associated with deferred acquisition costs and sales and related acquisition expenses sec_7702 the cva test each contract provides for a minimum death_benefit the minimum death_benefit that is intended to equal the amount required by the cva test the contracts are designed to satisfy the cash_value_accumulation_test of each contract provides for an account value account value which equals premiums_paid for the contract less charges cost of insurance and other applicable fees plus interest or earnings or less losses and less any partial withdrawals a contract owner may borrow any amount up to the contract’s net account plr-160603-04 value which is an amount equal to the account value less any policy indebtedness less all monthly deductions to the next policy anniversary interest is charged on policy_loans owner on the date of surrender an amount equal to the account value less any outstanding policy indebtedness and less any surrender charge in circumstances involving the early surrender of a contract certain amounts the remittance in addition to the above amounts are paid to a contract owner upon the full surrender of the contract if the owner of a contract surrenders the contract in full company x will pay the the remittance guaranteed under the contracts equal l percent of the premiums_paid for the contract if the contract is surrendered during the first m months after issuance and n percent of the premiums_paid during the o policy year of the contract if the contract is surrendered during the p through q month after issuance in addition to these guaranteed amounts for certain contracts company x has followed a practice of paying certain non-guaranteed remittance if these contracts are surrendered during the first r months after issuance for these contracts company x has paid remittance equal to i s percent of the premiums_paid for the contract up to a target premium identified in the contract and t percent of the premiums_paid in excess of the target premium if the contract is surrendered during the first u months after issuance ii v percent of the premiums_paid during the o policy year of the contract up to the target premium and w percent of the premiums_paid during the o policy year in excess of the target premium if the contract is surrendered during the p to q months after issuance and iii x percent of the premiums_paid during the o policy year up to the target premium if the contract is surrendered during the y to z months after issuance law and analysis is part of the contract’s cash_surrender_value within the meaning of sec_7702 definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance_contract must be treated as such under the applicable law under sec_7702 the contract must also either meet the cash_value_accumulation_test of sec_7702 or satisfy the guideline premium requirements of sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract the first issue is whether the remittance that could be payable under a contract in general for contracts issued after date sec_7702 provides a sec_7702 provides that a contract meets the guideline premium sec_7702 provides that for purposes of sec_7702 the cash surrender plr-160603-04 requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time sec_7702 provides that a contract falls within the cash_value corridor if the death_benefit under the contract at any time is not less than the applicable_percentage of the cash_surrender_value value of any contract shall be its cash_value determined without regard to any surrender charge policy loan or reasonable termination dividends the common definition of cash_surrender_value is the amount made available contractually to a withdrawing policyowner who is terminating his or her protection kenneth black jr harold d skipper jr life health insurance 13th ed see also john h magee life_insurance 3rd ed the cash_value represents the amount available to the policyholder upon the surrender of the life_insurance_contract of any contract ie any amount to which the policyholder is entitled upon surrender and against which the policyholder can borrow determined without regard to any surrender charge policy loan or a reasonable termination dividend s prt no pincite h_r rep no pincite the legislative_history of sec_7702 defines cash_surrender_value as the cash_value sec_1_7702-2 of the proposed income_tax regulations provides that for purposes of sec_7702 the cash_value of a contract generally equals the greater of i the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or ii the maximum amount that the policyholder can borrow under the contract fed reg date sec_1_7702-2 of the proposed_regulations provides that the cash_surrender_value of a contract generally equals its cash_value as defined in sec_1_7702-2 of the proposed_regulations in notice_93_37 1993_2_cb_331 the service announced that the effective dates of the proposed_regulations under sec_7702 would be no earlier than the date of publication of final regulations in the federal_register the notice also stated that it is anticipated that insurance_companies generally will be allowed a period of time after final regulations are published to bring their policy forms into compliance with any new rules of the contract’s cash_surrender_value within the meaning of sec_7702 we conclude that the remittance that could be payable under a contract is part plr-160603-04 the second issue is whether company x’s error in not treating the remittance that could be payable under a contract as part of the contract’s cash_surrender_value within the meaning of sec_7702 is an error that can be waived pursuant to sec_7702 sec_7702 provides that the secretary may waive the failure to satisfy the because notice_93_37 stated that the effective dates of the proposed_regulations statutory requirements under sec_7702 for a life_insurance_contract for any contract_year if such failure was due to reasonable error and reasonable steps are taken to remedy the error under sec_7702 would be no earlier than the date of publication of final regulations and because the proposed_regulations do not contain language identical to the definition of cash_surrender_value in the legislative_history of sec_7702 we conclude that the failure of the contracts to satisfy the requirements of sec_7702 because the remittance that could be payable under a contract was not treated as part of the contract’s cash_surrender_value within the meaning of sec_7702 is due to reasonable error the remedial actions proposed by company x are i for each in-force contract under which a remittance could become payable after the 90th day from the date this ruling is issued company x will amend the terms of the contract so the amount of the remittance is included as part of the value that is used to determine such contract’s minimum death_benefit during the period that the remittance could become payable and ii for each contract under which the insured dies or has died at a time a remittance is or was payable upon a full surrender of the contract company x will calculate the death_benefit under the contract by taking the remittance into account as part of the value that is used to determine the minimum death_benefit if a death_benefit already has been paid with respect to such a contract company x will pay the beneficiary the difference between the required death_benefit and the death_benefit actually paid company x represents that if they issue any insurance_contract in the future with features identical to or similar to the remittance features that exist in the contracts company x will include the remittance that could be payable under the contract as part of the contract’s cash_surrender_value within the meaning of sec_7702 we conclude that taxpayer's proposed method of remedying the errors is reasonable we express no opinion as to the tax treatment of the contracts under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto the rulings contained in this letter are based upon information and representations submitted by company x and accompanied by a penalty of perjury plr-160603-04 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s donald j drees jr acting branch chief branch office of associate chief_counsel financial institutions products
